DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Brown on May 17, 2021.

IN THE CLAIMS: 
Amend claim 1 and 10 as set forth below.
Add new claim 12 as set forth below. 

1.         (amended) A viscosupplement solution that is viscoelastic comprising:
-           from 0.1 to 100 mg/ml of a polysaccharide selected from hyaluronic acid, 
-           from 0.1 to 100 mg/ml of an antifibrinolytic agent selected from tranexamic acid, epsilon-aminocaproic acid, protamine and desmopressin.

10.       (amended) A method comprising intra-articular injection of  to a subject in need of the viscosupplement.

12.       (new) The solution according to claim 1, wherein the solution further comprises one or more of chondroitin sulfate, keratan, keratan sulfate, dermatan sulfate, heparin or heparan sulfate.

Allowable Subject Matter
Claims 1, 2, 4, 5 and 7-12 are allowed. The following is an examiner’s statement of reasons for allowance: 
Inagaki et al (US 2014/0088039) discloses compositions comprising HA (0.3%, 3 mg/ml), epsilon amino caproic acid (0.2%, 2 mg/ml) and propylene glycol (0.25% to 1.25%, 2.5 mg/ml to 12.5 mg/ml) as set forth previously. The examiner maintains that an eye drop comprising a viscoelastic polysaccharide, such as HA, may be a viscoelastic solution. See Johnson et al (Graefe’s Arch. Clin. Exp. Ophthalmol., 2006) at page 109, 2nd paragraph. However, Salzillo et al (Carbohyd. Polym., 2016) suggests that the zero-shear viscosity of the Inagaki product would be ~10 mPa-s or less. This would make it unsuitable as a viscosupplement. See, for example, all of Bhuanatanondh et al (Biomed. Eng. Lett., 2011), particularly Table 3. 
Shin et al (US 2013/0018020) discloses a composition comprising HA (3%, 30 mg/ml) and TXA (1%, 10 mg/ml). As Applicant notes, this product is an emulsion and would be unsuitable as a viscosupplement. 
It is well known to use viscosupplementation to treat osteoarthritis and attempt to forestall more invasive treatment, such as total knee arthroplasty (TKA). See Ong et al (J. Arthroplasty, 2016). It is also known to use an antifibrinolytic, such as TXA, to control bleeding during a TKA. See Ishida et al (Int. Orthorpaed., 2011). The art of record does not teach or fairly suggest combining an antifibrinolytic with a viscoelastic polysaccharide to prepare a viscosupplement. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pursuant to the procedures set forth in MPEP § 821.04(B), claim 10, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, August 25, 2020 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 25, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





       

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 9:30 am to 7:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623